GRIFFIN, J.
Petitioner filed a petition for writ of habeas corpus on the grounds -of ineffective assistance of appellate counsel. He then moved to dismiss it “and allow the [public defender] to perform her duties.... ” The lower court, without addressing the motion to dismiss, denied the petition as legally insufficient. On appeal, the petitioner now urges we should reverse because the lower court lacked jurisdiction over his petition. He also asks that we review his petition de novo. We elect to treat this appeal as a petition for habeas corpus for belated appeal filed in this court. As did the lower court, we find the petition to be meritless.
Petition DENIED.
PETERSON and ORFINGER, R.B., JJ., concur.